January 12, 2009


Mr. John Steven Mostyn
The Mostyn Law Firm
200 Westcott
Houston, TX 77007
Ms. April F. Robbins
Brackett & Ellis
100 Main Street
Fort Worth, TX 76102

RE:   Case Number:  08-0899
      Court of Appeals Number:
      Trial Court Number:

Style:      IN RE  STANDARD GUARANTY INSURANCE COMPANY

Dear Counsel:

      Today the  Multidistrict  Litigation  Panel  granted  the  Motion  for
Transfer and issued the enclosed opinion in the above-referenced case.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosures
| | |